DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 26 January, 2022.  The amendments have been entered.

Disposition of Claims
Claims 1-20 are allowed.

Drawings
The drawings were received on 26 January, 2022.  These drawings are acceptable and no new matter has been presented within these drawings.
Further, the Examiner will note that figure 10 was objected to, in the Ex Parte Quayle Action mailed on 26 November, 2022, for having reference characters overlapping the invention depicted therein. Within a telephone call with Attorney of Record (Chad Wallis) on 11 January, 2022, it was noted that requiring the reference characters to be moved from overlapping the invention depicted within figure 10 may lead to confusion or lack of understanding of the invention depicted within figure 10. In particular, the drawing shows a circuit schematic of the controller, such that the addition of lead lines pointing from the designated reference character to the claimed invention’s components from spaces outside of the drawing may appear to be . 

Specification
Amendments to the specification were received on 26 January, 2022.  
The amendments to the abstract overcome the objections set forth within the Ex Parte Quayle Action mailed on 26 November, 2022 at pages 3-4. No new has been presented within this amendment.
The Applicant, further amended paragraph 39 to incorporate language related to reference character 104, which points to the clean exchanger staging area of the bundle pad, shown in figure 1. The amendments are not considered to include new matter, as it would have been evident to those having ordinary skill within the art, when reading the specification, that the clean exchanger staging area has similar function to that of the dirty exchanger staging area previously described in paragraph 39, as originally filed, but with regard to clean heat exchangers and components thereof, as opposed to dirty exchangers and components thereof. 

Claim Objections
The Applicant has amended the claims in accordance with the claim objections set forth Ex Parte Quayle Action mailed on 26 November, 2022 at pages 4-5. As such, no new matter has been presented with these amendments, and the claim objections previously set forth are withdrawn.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Previous reasons for allowance have been indicated within the Ex Parte Quayle Action mailed on 26 November, 2022 at pages 6-7, which are incorporated herein.
Further, the Examiner notes relevant prior art BROOKS (US 5,265,129 – published 23 November, 1993) and GROMES, SR. (US 9,062,921 B2 – published 23 June, 2015). BROOKS teaches an inspection and cleaning device (figure 5), which includes an examination structure (30) and a cleaning structure (40) for tubes (24) of a steam generator. BROOKS differs from the claimed invention, in that the device is provided to cleaning the exterior of the tubes and further, the device does not provide adequate recitation or suggestion of a controller configured as provided by the present invention within independent claims 1,9, and 15. GROMES, SR., further, teaches an assembly for cleaning a heat exchanger (abstract), which includes a cleaning lance (31) fed to an opening at a tube end (figure 1). More so, GROMES, SR. includes teaching the addition of a camera (38) to provide visualization of the cleaning process and enable an operator to determine if adjustments need to be made at a safe distance (col. Col.6, lines 56-60). However, the camera of GROMES, SR. is not provided as a lance, or associated with a lance, and further, fails to reasonably teach or suggest the controller configuration required by independent claims 1, 9 and 15.
Thus, similarly to the reasons provided within the Ex Parte Quayle Action mailed on 26 November, 2022, the prior art, when considered as a whole, alone or in combination, fails to reasonably disclose, teach, and/or suggest the claimed invention as characterized by independent claims 1, 9, and 15, and therefore, the dependents thereof, so as to either anticipate or render obvious, absent impermissible hindsight reasoning. In view of this, the claimed invention is allowed.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/22/2022